             Case 19-41185   Doc 15   Filed 07/12/19    Entered 07/12/19 15:32:36   Desc Main Document
                                                                                                         EOD
                                                                                                         Page 1 of 1


                                                                                                         07/12/2019
                             UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


IN RE:
Ricky Elebee                                                      Case No. 19-41185 btr
5015 Courtside Dr. #175                                           Chapter: 13
Irving, TX 75038
SSN: XXX-XX-0468
Debtor

Lynn Renee Elebee
5015 Courtside Dr. #175
Irving, TX 75038
SSN: XXX-XX-0749
Joint Debtor

        ORDER STRIKING DEFICIENT PROOF OF CLAIM FROM CLAIMS REGISTRY

       ON June 27, 2019, this Court issued a Notice of Intent to Strike Deficient Proof of Claim
From Claims Registry in which the Court directed that, in the absence of the filing of an amended
proof of claim by Intercoastal Financial, LLC within a period of fourteen (14) days from the Notice,
that cures fundamental deficiencies in Claim No. 11 and that substantially complies with the
requirements of 11 U.S.C. §501(a), Fed. R. Bankr. P. 3002(a), and Official Form B410, the
above-referenced proof of claim filed on June 24, 2019 would be stricken without further notice or
hearing. The Court finds that no amended proof of claim has been filed in compliance with the
Court's order. Accordingly, the Court finds that just cause exists for entry of the following order.
        IT IS THEREFORE ORDERED that Claim No. 11 filed by Intercoastal Financial, LLC on
June 24, 2019 is hereby declared NULL and VOID and is hereby STRICKEN from the claims
registry of the above-referenced case for its failure to fulfill the fundamental requirements for a proof
of claim under 11 U.S.C. §501(a), Fed. R. Bankr. P. 3002(a) and/or Official Form B410.


                                                                   Signed on 07/12/2019

                                                                                                           SD
                                                       HONORABLE BRENDA
                                                       HONORABLE  BRENDA T.
                                                                         T. RHOADES,
                                                                            RHOADES,
                                                       UNITED STATES
                                                       UNITED STATES BANKRUPTCY
                                                                     BANKRUPTCY JUDGE
                                                                                 JUDGE
